       4:21-cv-00782-RBH         Date Filed 04/27/21       Entry Number 9        Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

James Abdula Wilson, #339674,                     ) C/A No. 4:21-782-RBH-TER
                                      Petitioner, )
                                                  )
vs.                                               )               ORDER
                                                  )
Warden, Lee Correctional Institution,             )
                                      Respondent. )
___________________________________________ )

       This is a § 2254 action. This case is before the Court due to Petitioner’s failure to comply

with the magistrate judge’s order. (ECF No. 5). The order was not returned as undeliverable.

        The mail in which the Order was sent to Petitioner’s provided address has not been returned

to the court, thus it is presumed that Petitioner received the Order, but has neglected to comply with

the Order within the time permitted under the Order. The Court has not received a response from

Petitioner and the time for compliance has passed. A review of the record indicates that the

magistrate judge specifically informed Petitioner that if Petitioner failed to comply with the Order,

this case would be subject to dismissal.

       Petitioner’s lack of response to the Order indicates an intent to not prosecute this case, and

subjects this case to dismissal. See Fed. R. Civ. P. 41(b)(district courts may dismiss an action if a

Petitioner fails to comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95

(4th Cir. 1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp.

v. Lopez, 669 F.2d 919, 920 (4th Cir. 1982)(court may dismiss sua sponte).
      4:21-cv-00782-RBH          Date Filed 04/27/21       Entry Number 9        Page 2 of 2




       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.



       IT IS SO ORDERED.



Florence, South Carolina                                      s/ R. Bryan Harwell
April 27, 2021                                                R. Bryan Harwell
                                                              Chief United States District Judge




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
